Dissenting Opinion.
Berkshire, J.
I dissent from the conclusion of the court that the board of commissioners has jurisdiction, when in special session, to receive the petition and appoint viewers as provided for in section 5092, R. S. 1881. This court has decided over and over again that the judicial powers of the board of commissioners can not be invoked except when it is in regular session. It is clear to my mind that the action of the board, as provided for in said section 5092, is judicial in its character.